Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, without prejudice to an application to the Supreme Court, New York county, for leave to sue the receiver. The stay in the order appealed from is continued until five days after the entry of the order hereon. The receiver was appointed in an action in the Supreme Court, New York county, and his appointment was in all respects legal and regular. Therefore, leave to sue was necessary. (Matter of C. J. Co., 128 N. Y. 550; Rinn v. Astor Fire Insurance Co., 59 id. 143; Matter of N. Y. Municipal R. Corp. v. Holliday, 189 App. Div. 814; Greene v. Odell, 43 id. 608.) Read v. Brayton (143 N. Y. 342), cited by respondent, is readily distinguished. There the order relied upon by the receiver was a summary assumption of authority and was void. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.